        Case 18-27590 Doc 38-2 Filed 07/18/19 Entered 07/18/19 12:46:20                                        Desc
                  Statement Accompanying Relief From Stay Page 1 of 1
                                          REQUIRED STATEMENT
                                TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

All Cases:     Debtor(s)     Vincent M. Ambrosia, Sr. Karen A. Ambrosia            Case No. 18-27590           Chapter      13

All Cases:     Moving Creditor NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER Date Case Filed                               10/1/18

Nature of Relief
                               Lift Stay        Annul Stay          Other (describe)
Sought:

Chapter 13:           Date of Confirmation Hearing                          or Date Plan Confirmed       01/29/2019

Chapter 7:             No-Asset Report Filed on
                       No-Asset Report not Filed, Date of Creditors Meeting

1.        Collateral
          a.  Home
          b.  Car        Year, Make, and Model
          c.  Other (describe)

2.        Balance Owed as of 07/12/2019          $377,048.01
          Total of all other Liens against Collateral $0.00

          In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
3.
          amounts and dates of all payments received from the debtor(s) post-petition.

4.        Estimated Value of Collateral (must be supplied in all cases) $292,000.00, per Debtor's Schedules

5.        Default
          a.  Pre-Petition Default as of petition date
              Number of months      15                Amount          $41,976.47

          b.          Post-Petition Default
                i.           On direct payments to the moving creditor
                            Number of months     5             Amount          $11,876.11

                ii.           On payments to the Standing Chapter 13 Trustee
                             Number of months                 Amount

6.       Other Allegations
          a.  Lack of Adequate Protection § 362(d)(1)
               i.        No insurance
               ii.       Taxes unpaid               Amount          $
               iii.      Rapidly depreciating asset
               iv.       Other (describe)

          b.     No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

          c.     Other "Cause" § 362(d)(1)
                i.      Bad Faith (describe)
                ii.     Multiple Filings
                iii.    Other (describe)

          d.    Debtor's Statement of Intention regarding the Collateral
                i.  Reaffirm        ii.  Redeem          iii.  Surrender           iv.  No Statement of Intention Filed

Date:     July 18, 2019                                                                 /s/ Grant Simmons
                                                                                        Counsel for Movant
